451 F.2d 597
VULCAN MATERIALS COMPANY, Appellee,v.OMAN CONSTRUCTION COMPANY, Inc., and Reliance InsuranceCompany, Appellants.
No. 15274.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 4, 1971.Decided Oct. 8, 1971.

George S. Oldhizer, II (Phillip C. Stone, Wharton, Aldhizer & Weaver, Harrisonburg, Va., on the brief), for appellants.
B. Purnell Eggleston, Roanoke, Va.  (David C. Hjortsberg, Eggleston, Butler & Glenn, Roanoke, Va., on the brief), for appellee.
Before BOREMAN, Senior Circuit Judge, and BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
Upon consideration of the record, the briefs and oral argument of counsel, we affirm on the opinion of the district court. 315 F.Supp. 1049 (W.D.Va.1970).


2
Affirmed.